11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Haley Forsyth,                               * From the 167th District
                                               Court of Travis County,
                                               Trial Court No. D1DC10203431.

Vs. No. 11-12-00198-CR                       * July 31, 2014

The State of Texas,                          * Opinion by Wright, C.J.
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is error
in the judgment below. Therefore, in accordance with this court’s opinion, we reverse
the judgment of the trial court and remand this cause to the trial court for further
proceedings consistent with this opinion.